Citation Nr: 0010557	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  96-13 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD), on 
appeal from the initial evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, and J.C.


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1970.  

This appeal arises from a September 1995 rating decision of 
the Columbia, South Carolina, regional office (RO) which 
assigned a 10 percent disability evaluation for PTSD, after 
granting service connection for the same.  The notice of 
disagreement was received March 1996.  The statement of the 
case was issued in April 1996.  The veteran's substantive 
appeal was received in April 1996.  By a rating action dated 
in October 1997, the 10 percent disability evaluation 
assigned for PTSD was increased to 70 percent, from April 29, 
1996.

This matter was remanded by the Board of Veterans' Appeals 
(Board) in May 1998 and February 1999, for the purpose of 
affording due process to the veteran, and it has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation is 
plausible, and the RO has obtained sufficient evidence for an 
equitable disposition of his claim.

2.  There is an approximate balance of positive and negative 
evidence as to whether, for the period prior to April 29, 
1996, and for the period from April 29, 1996, the veteran's 
service-connected PTSD resulted in a demonstrable inability 
to obtain or retain employment.



CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased evaluation for PTSD, and the Department has 
satisfied the duty to assist.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999).

2.  Resolving reasonable doubt in favor of the veteran, a 
schedular evaluation of 100 percent for PTSD is warranted for 
the period prior to April 29, 1996, and for the period from 
April 29, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10 (1999), and 
4.129, 4.130, Diagnostic Code 9411 (Regulations in effect 
prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed a claim for service connection for PTSD in 
July 1992.

Medical records from the Piedmont Medical Center; A.M. 
Nichols, M.D.; and the Dorn VA Medical Center (VAMC) dated 
from February 1987 to July 1992, were associated with the 
claims folder.  Those records show that the veteran received 
evaluations and treatment for, but not limited to, a hiatal 
hernia, Barrett's esophagus, and PTSD.  An October 1991 
treatment note from the Dorn VAMC indicated that the veteran 
was seen for an initial mental health evaluation.  The 
veteran reported having had active military service during 
the Tet Offensive in Vietnam.  He reported pulling guard duty 
during this period and being shot at.  He recalled seeing 
someone else shot.  He complained of recurrent nightmares 
pertaining to his wartime experiences.  He also endorsed 
hypervigilance, an exaggerated startle response, increased 
irritability, sleep difficulties, and a feeling of being 
detached from others.  The diagnosis was chronic PTSD.  The 
examiner described the veteran's PTSD as being 
"considerable."

The veteran also submitted copies of the medical records he 
had furnished to the Social Security Administration (SSA) in 
conjunction with a claim for disability benefits.  Most of 
those records were either duplicative of those previously 
referenced, or not pertinent to this issue on appeal.  There 
was, however, an October 1991 discharge summary from the 
South Carolina Vocational Rehabilitation Department which 
indicated that the veteran was receiving counseling for 
substance abuse as well as for his PTSD.  The nature and 
severity of the veteran's PTSD was not discussed in any 
detail.  The program manager noted that the veteran was a 
"qualified, job-ready client."  The records submitted by 
the veteran also included treatment records from the Dorn 
VAMC dated in July 1992, September 1992, and January 1993, 
which described the veteran's PTSD as being severe.

A March 1993 decision from the SSA's Office of Hearings and 
Appeals (OHA) was associated with the claims folder.  The 
Administrative Law Judge (ALJ) found that the veteran's PTSD 
and irregularities of the esophagus were "severe".  The ALJ 
observed that the symptoms of the veteran's PTSD included 
emotional instability, poor coping skills, social withdrawal, 
and an ability to concentrate for only short periods.  The 
veteran was granted Social Security disability benefits, 
effective in December 1990.  

A copy of an OHA Psychiatric Review Technique Form was 
attached to the decision.  In terms of functional limitation 
and degree of limitation, the veteran's restrictions of 
activities of daily living were assessed as being moderately 
impaired.  Difficulties in maintaining social functioning 
were marked.  Deficiencies of concentration, persistence, or 
pace resulting in failure to complete tasks in a timely 
manner were found to be frequent.  There was no evidence of 
symptoms resulting in complete inability to function 
independently outside the area of the veteran's home.

A discharge summary from the Augusta VAMC, dated in December 
1992, reveals that the veteran was admitted in November due 
to increasing symptoms of PTSD.  He had anxiety, depression, 
nightmares, intrusive thoughts of combat, irritability, and 
social isolation.  There was no evidence of loose 
associations or delusions.  He denied homicidal or suicidal 
ideation.  The veteran was discharged following approximately 
six weeks of therapy.  At that time, he was alert, oriented, 
and rational.  All his PTSD symptoms continued in varying 
degrees, but the symptoms were stabilized.  The diagnosis was 
PTSD.  He was assigned a score of 45 on the Global Assessment 
of Functioning (GAF) Scale.  The prognosis was guarded.  
Further, although he was competent for VA purposes, the 
examiner indicated that the veteran was unemployable due to 
his PTSD.

The veteran was afforded a personal hearing before the 
Hearing Officer at the RO in May 1995.  He discussed in 
detail the in-service events/stressors that he attributed to 
his PTSD.  He stated he had been receiving inpatient and 
outpatient treatment for his PTSD since 1992.  He reported 
that he saw a psychiatrist once a month and took several 
medications to treat his PTSD.  

After confirmation of the validity of the veteran's in-
service stressors, service connection for PTSD was granted in 
September 1995.  The veteran was awarded a 10 percent 
disability evaluation, effective in July 1992.  The RO 
determined that evidence supporting a higher disability 
rating had not been furnished.

Additional medical records from the Dorn VAMC, dated from 
January 1993 to April 1996, show that the veteran received 
routine treatment for his PTSD.  Significantly, a June 1993 
treatment note indicated that the veteran's PTSD caused 
"severe industrial and social impairment," and that the 
PTSD had been rendered him "unemployable."  His treating 
psychologist made similar observations in July and December 
1993, August 1994, and March 1995.  

On April 29, 1996, the veteran was observed as being totally 
isolated in his community.  His short term and immediate 
memories were impaired.  He had a reduced attention span and 
ability to concentrate.  He complained of daily intrusive 
thoughts, severe anxiety, and an inability to obtain or 
retain employment.  His treating psychologist indicated that 
he was totally incapacitated by psychoneurotic symptoms to 
include fantasy, confusing panic, and explosions of 
aggressive energy with disturbed thoughts.  The veteran's 
behavioral process bordered on a gross repudiation of 
reality.  His behavior and emotions were unreliable and 
unpredictable.  He was diagnosed as having severe PTSD that 
was totally incapacitating.  

The 10 percent disability evaluation assigned to PTSD was 
continued in June 1996.  With the exception of the April 1996 
outpatient treatment note, the RO found there was no evidence 
to support a disability rating in excess of 10 percent.  A 
supplemental statement of the case (SSOC) was mailed to the 
veteran that same month.

The veteran was afforded another personal hearing before the 
Hearing Officer in November 1996.  With regard to the issue 
currently on appeal, the veteran maintained that he suffered 
from recurrent nightmares and flashbacks.  He said he 
purposely avoided crowds and public places.  He stated that 
his fear of being in public had made working very difficult.  
His wife indicated that she had witnessed the veteran in the 
throes of these symptoms.  J.C., a former employer, testified 
that the veteran's PTSD had definitely impaired his ability 
to work.

In November 1996, the Hearing Officer denied the claim for an 
increased evaluation for PTSD.  She held there was no 
objective medical evidence to support the veteran's claim for 
a disability rating in excess of 10 percent for PTSD.  She 
stated a 30 percent rating was not warranted unless there was 
definite industrial impairment.  An SSOC was mailed to the 
veteran in November 1996.

Outpatient treatment records from the Dorn VAMC dated in May 
1996 and July 1997 were associated with the claims folder.  
In May 1996, the veteran was seen for complaints of poor 
sleep, anger, and irritability.  He said he suffered daily 
intrusive thoughts and nightmares.  He stated that he felt 
that he wanted to die.  Objectively, he was noted to have 
cognitive impairment.  His behavior was unreliable and 
unpredictable.  He was inflexible and inefficient.  The 
diagnosis was severe, totally disabling PTSD.  A similar 
assessment was also made in July 1997.


In a letter dated in October 1997, the veteran's treating 
psychologist reported that he had been treating the veteran 
for almost seven years.  He depicted the veteran as being 
inflexible and inefficient.  Several other symptoms of his 
PTSD were described.  With the constellation of those 
symptoms in mind, he expressed the opinion that the veteran 
was severely disabled and unemployable due to his service-
connected PTSD.  

The veteran was afforded a VA psychiatric examination in 
October 1997.  He claimed he suffered from sleep 
disturbances, frequent nightmares, flashbacks, an exaggerated 
startle response, increased anxiety, paranoia, depression, 
and suicidal ideation.  He denied homicidal ideation.  With 
the exception of his wife of over 20 years, he stated he had 
no friends or social contacts.  He said he had no children.  
On mental status examination, the veteran was alert and 
oriented.  His mood was depressed, with an anxious affect.  
There was some psychomotor agitation.  His speech was loud 
and rapid.  Thought processes were goal directed.  Thought 
content was devoid of any current auditory or visual 
hallucinations.  There was evidence of significant paranoia.  
The veteran's memory was fair for immediate, recent, and 
remote events.  He was able, with effort, to concentrate long 
enough to spell "table" backwards.  The impression was 
PTSD.  He was assigned a 41 on the GAF Scale.  His GAF within 
the past year was assessed as being a 35.  The examiner 
described the veteran's level of disability to be in the 
considerable to severe range.

By a rating action dated in October 1997, the 10 percent 
disability evaluation assigned for PTSD was increased to 70 
percent, effective on April 29, 1996.  The RO found that a 
100 percent disability rating was not warranted based upon 
the evidence of record.  Further, the RO determined there was 
no evidence to support the assignment of the 70 percent 
rating prior to April, 29, 1996.

In November 1997, the veteran filed a claim for a total 
disability evaluation based upon individual unemployability.  
He indicated that his service-connected PTSD prevented him 
from working.  He subsequently submitted a statement dated in 
February 1998 from J.C., his former employer.  Therein, J.C. 
reported that the veteran had been fired because of his 
inability to perform his duties.  He said no concessions 
could be made.

The veteran was granted a total disability evaluation based 
upon individual unemployability in February 1998.  The RO 
determined that the veteran was unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  In this regard, the rating sheet 
listed the veteran as having a 70 percent disability rating 
for PTSD and a noncompensable evaluation for residuals of a 
non-displaced fracture of the nasal septum.  The effective 
date of the total disability evaluation was April 29, 1996.

The matter was remanded by the Board in May 1998 for the 
purpose of affording due process to the veteran.  
Specifically, the Board observed that the regulations 
pertaining to the evaluation of mental disorders had been 
revised during the pendency of the appeal, and that, pursuant 
to Karnas v. Derwinski, 1 Vet.App. 308 (1991), RO 
consideration of the new criteria was necessary prior to a 
final determination by the Board.  The change in the rating 
criteria was noted to have been made effective on November 7, 
1996.  The RO was asked to consider the veteran's claim for 
an increased evaluation under the new and old criteria and 
furnish him with a SSOC that discussed both.

An SSOC was furnished to the veteran in June 1998.  The SSOC 
contained the criteria for rating mental disorders that were 
effect prior and subsequent to November 7, 1996.  However, in 
the Reasons and Bases portion of the SSOC, there was no 
discussion as to how veteran's PTSD was evaluated under these 
criteria.

The matter was remanded for a second time in February 1999.  
The Board found that the June 1998 SSOC had failed to 
adequately consider whether the veteran's PTSD warranted a 
100 percent schedular rating under the old and new criteria 
for evaluating mental disorders.  Moreover, the Board stated 
that an additional Remand was required because the RO had 
failed to comply with the instructions set forth in the May 
1998 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a statement received in December 1999, the veteran's 
treating psychologist reported that he had been evaluating 
and treating the veteran for several years.  He stated that 
the multiple symptoms of the veteran's PTSD included severe 
anxiety, nightmares, and an inability to tolerate any stress.  
He opined that the veteran would never be able to work on 
regular day-to-day, 40-hour-per-week job.  In his 
professional clinical judgment, the psychologist stated the 
veteran was unemployable due to his PTSD.

The veteran was afforded a VA psychiatric examination in 
December 1999.  He reported spending most of his time 
watching television.  He said he lived out in the country, 
and that he did not associate with others.  He described a 
general mistrust of others.  He indicated that he was subject 
to violent outbursts, and that he was worried about hurting 
others.  The veteran stated he had no hobbies or interests.  
He said he slept no more than a few hours a night.  He 
maintained that he continued to suffer from recurrent 
nightmares and intrusive thoughts.  Although he related that 
he had no interest in life, he denied being actively 
suicidal.  He also reported seeing his psychologist on an as-
need basis, and that he was no longer taking any medications.  
In this regard, he stated neither routine therapy nor 
medication had helped to alleviate his PTSD symptoms.

On mental status examination, the veteran was alert, 
oriented, and cooperative.  His mood was confused, with a 
depressed affect.  His speech was rapid.  There was some 
psychomotor agitation.  Facial expression was anxious, with 
fair eye contact.  There was no evidence of auditory or 
visual hallucinations.  Paranoid delusions and homicidal and 
suicidal ideation were observed.  The veteran's memory was 
fair for immediate, recent, and remote events.  He could 
interpret a proverb and spell "house" backwards.  The 
diagnosis was PTSD.  In this regard, the examiner stated that 
the veteran continued to suffer from significant, severe 
symptoms of PTSD including sleep disturbance, agitation, 
anger, and avoidance behavior.  The veteran's social 
adaptability and interactions with others were, for all 
practical purposes, totally impaired.  His flexibility, 
reliability, and efficiency in an industrial setting were 
severely impaired.  The examiner estimated the veteran's 
level of disability to be in the severe-to-total range.  He 
was assigned a 40 on the GAF Scale.  The examiner indicated 
that he had previously evaluated the veteran in October 1997.

By a rating action dated in February 2000, the 70 percent 
disability evaluation assigned to PTSD was continued.  The RO 
found there was an insufficient amount of evidence to support 
a 100 percent disability rating under the new rating 
criteria.  The old rating criteria did not appear to have 
been considered.  The veteran was informed of the decision by 
a letter dated in March 2000.  There was no indication that 
the veteran was furnished with an SSOC.  

II.  Analysis

The Board initially finds that the veteran has submitted a 
well-grounded, or plausible, claim. 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's assignment 
of a rating for that disability, the claim continues to be 
well grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet.App. 218, 224 (1995).

The Board is also satisfied that all relevant facts have been 
properly developed.  VA examinations have been performed.  
The Board finds the most recent examination was adequate 
concerning the issue at hand, and that there is no indication 
that there are relevant post-service medical records 
available, and not of record, that would support the 
veteran's claim.  Therefore, no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

As referenced above, during the course of this appeal, 
substantive changes were made by regulatory amendment to the 
schedular criteria for evaluating mental disorders, as set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52,695-
52,702 (1996).  These changes became effective on November 7, 
1996.  See 38 C.F.R. § 4.130 (1999).  The RO applied the 
revised criteria in its evaluation of the veteran's service-
connected PTSD, and the veteran was notified of its decision 
in a June 1998 SSOC, which confirmed the 70 percent 
evaluation assigned to PTSD.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order).  In reviewing this case, the Board 
must therefore evaluate the veteran's psychiatric disorder 
under both the old and current regulations to determine 
whether he is entitled to an increased evaluation under 
either set of criteria.  The VA General Counsel has provided 
guidance as to how such changes in rating criteria should be 
applied:

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. §§ 5110(g).

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the U.S. Court 
of Appeals for Veterans Claims has held that, where the law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  In this instance, neither Congress nor the 
Secretary has directed which regulations are to be applied 
under the circumstances of this case.  The version most 
favorable to the appellant will therefore be considered.  
However, pursuant to 38 U.S.C.A. § 5110(g), as noted above, 
the Board observes that, for any date prior to November 7, 
1996, VA cannot apply the revised mental disorder rating 
schedule.

Under the criteria in effect at the time the veteran 
initiated his appeal with respect to the evaluation of his 
service-connected psychiatric disorder, the principle of 
social and industrial inadaptability, the basic criterion for 
rating disability from the mental disorders, contemplated 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  38 C.F.R. § 4.129.  
The severity of disability was to be based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency.  VA was not to under-evaluate the 
emotionally sick veteran with a good work record, nor over-
evaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis was placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints was 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology were the 
essentials.  38 C.F.R. § 4.130.  

When evaluating a mental disorder under the "new" criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (as in effect from November 7, 
1996).

Under the "old" regulations pertaining to psychiatric 
disabilities, in effect prior to November 7, 1996, a 10 
percent rating was assigned for PTSD when there was emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating was 
assigned when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such a 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation required that the 
ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility, and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating was 
assigned when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thoughts or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior were 
factors to be considered.  A demonstrable inability to obtain 
or retain employment was another factor to be considered.  
38 C.F.R. Part 4, Diagnostic Code 9411.  The Board notes, 
however, that, if any one of the three criteria set forth in 
Diagnostic Code 9411 for a 100 percent is met, a 100 percent 
evaluation rating shall be assigned.  See Johnson v. Brown, 7 
Vet.App. 95 (1994). 

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" 
in character, whereas the other terms were "quantitative" 
in character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West Supp. 1999).  In a 
precedent opinion, the VA General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c) (West Supp. 1999).

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. . . . . . . . . 
. . . . . . . . . . . 100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships. . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . 70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships. . . . . . . . . . . . . . 
. . . . . . . 50  

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). . . . 
. . 30  

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication. . . 
. . . . . . . . . . . . . . . . . . . 10  

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication. . . . . . 
. . . . . . . . . . . . . . . . . 0 

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Upon review of this appeal, the Board finds that the evidence 
for a 100 percent schedular rating as opposed to a 70 percent 
rating, under the "old" criteria, does not preponderate in 
favor of the veteran, but is in relative equipoise, for both 
the period prior to April 29, 1996, and the period from and 
after April 29, 1996.  We therefore give the benefit of the 
doubt to the veteran and award the higher of the two ratings.  
We note that the veteran's psychiatric symptoms have remained 
essentially static, and in some ways appear to have even 
worsened throughout the course of the his appeal.  
Consistently, he has been found to suffer from extreme social 
withdrawal, deficiencies of concentration, a heightened state 
of agitation, daily intrusive memories, and frequent 
nightmares.  Most important, however, there is fairly 
consistent evidence showing that the veteran has been 
demonstrably unable to obtain or retain employment as a 
result of his service-connected symptoms. 

As noted in the December 1992 discharge report, the veteran 
was found to be unemployable due to his PTSD.  Similar 
commentary was made by his treating physician in clinical 
notes dated in June 1993, July 1993, December 1993, and 
August 1994.  In the treatment note dated in April 1996 and 
the letter dated in October 1997, the symptoms of the 
veteran's PTSD were described by his psychologist as being 
totally incapacitating.  He was observed to be unreliable, 
unpredictable, inflexible, inefficient, and subject to 
violent outbursts.  The report of the October 1997 VA 
psychiatric examination seems to contain similar findings.  
While the examiner estimated that the veteran's level of 
disability due to PTSD was in the considerable-to-severe 
range, the same examiner changed the estimation to "severe-
to-total" in the December 1999 examination report.  

Moreover, the veteran's GAF has been remained consistent 
during course of this appeal.  Notably, his GAF was 45 when 
was discharged from the hospital in December 1992, 41 upon 
examination in October 1997 (35 within the previous year), 
and 40 in December 1999.  The Court has held that GAF scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet.App. 
240, 242 (1995); Richard v. Brown, 9 Vet.App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, 4th ed., at. 32).  
GAF scores ranging from 41 to 50 are indicative of, among 
other things, serious impairment in several areas, such as 
work, family relations, or mood, and an example of which is 
an inability to keep a job due to psychiatric impairment.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, and an example of which is the 
inability to work due to psychiatric impairment.  Thus, by 
virtue of the aforementioned GAF scores, the veteran's 
inability to obtain or maintain employment has been shown.

Taking into consideration the veteran's persistent symptoms 
of PTSD and the resulting continued impact upon 
employability, the undersigned finds that a 100 percent 
rating is warranted for PTSD, for the period prior to April 
29, 1996, and for the period from April 29, 1996, under the 
old rating criteria.  Moreover, we see no need to apply the 
guidance in Fenderson v. West, 12 Vet.App. 119 (1999), 
wherein the Court held that, with regard to initial ratings 
following the grant of service connection, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.

As discussed above, both the old and new regulations for 
evaluating mental disorders were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the veteran's claim.  In any future claims 
and adjudications, the RO will apply only the amended rating 
criteria in effect on and after November 7, 1996, and will 
consider evidence developed after the present claim.


ORDER

Entitlement to a schedular disability rating of 100 percent 
for PTSD is granted, subject to the criteria governing 
payment of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 


- 18 -




- 17 -


